Citation Nr: 0200329	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for non-malignant thyroid 
nodular disease claimed as residuals of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1948.

This appeal arises from a July 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran served on the USS Rockbridge during Operation 
CROSSROADS between July 1, 1946 and August 31, 1946.  It is 
his contention that non-malignant thyroid nodular disease, 
which was diagnosed in 1990, resulted from his exposure to 
ionizing radiation during Operation CROSSROADS.  

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).

Non-malignant thyroid nodular disease is classified as a 
"radiogenic" disease, listed under 38 C.F.R. § 3.311(b)(2), 
as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), 
found 5 years or more (for most of the listed diseases) after 
service in an ionizing radiation exposed veteran may also be 
service connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
Other claimed diseases may be considered radiogenic if the 
claimant has cited or submitted competent scientific or 
medical evidence which supports that finding.  38 C.F.R. § 
3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest during the applicable 
specified time period after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  
The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is "at 
least as likely as not" that the disease resulted from in-
service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

In this case, a May 2000 statement from Nuclear Test 
Personnel Review (NTPR) indicates that the veteran was a 
confirmed participant of Operation CROSSROADS.  The veteran's 
total (50-year) committed dose equivalent to his thyroid was 
0.3 rem.  

An opinion was requested from the Under Secretary for Health.  
In a June 2000 statement from the Chief Public Health and 
Environmental Hazards Officer, it was noted that many studies 
had not shown statistically significantly increased risk for 
thyroid nodules after radiation.  However, in adults many 
studies especially of occupational exposures had not shown 
statistically significant increased risk.  In light of this, 
it was opined that it was unlikely that the veteran's benign 
thyroid nodules could be attributed to exposure to ionizing 
radiation in service.  

A July 2000 advisory opinion from the Director of 
Compensation and Pension Service indicates that it was 
unlikely that the veteran's disability was the result of 
exposure to radiation in service.

Conversely, an August 2000 statement from Walter Szydlowski, 
M.D., includes the medical opinion that "the probable cause 
for the tumors was possibly caused due to the exposure of 
radiation."

In an October 2000 letter to the NTPR it was noted that the 
veteran was alleging that his dose estimate was not accurate 
because it failed to account for the fact that the USS 
Rockbridge brought plutonium for the detonation from Hawaii 
to the Bikini Atoll.  

A December 2000 letter from Nuclear Test Personnel Review 
indicates that no information regarding the presence of 
plutonium on the USS Rockbridge had been provided.  
Transportation of plutonium did not fall under the purview of 
the NTPR program.  However, it was further noted that if the 
veteran could provide a detailed description of his 
activities aboard ship relative to the plutonium and his 
proximity to the plutonium, then the NTPR would examine the 
information and evaluate his dose accordingly.  

Also received in September 2001 was a document which lists 
citations available at the Coordination & Information Center 
regarding Operation CROSSROADS.  Document number 0048801 is a 
memo to Admiral T A Solberg with the subject of The Assay of 
Fission Products and Plutonium on the U.S.S. Rockbridge 
(Crossroads).  

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding his 
activities relative to the alleged 
plutonium aboard the USS Rockbridge 
during Operation CROSSROADS and his 
proximity to the plutonium.  The veteran 
is advised that this information is 
vitally necessary to obtain supportive 
evidence of his claim and that he must be 
as specific as possible.  In addition, 
the RO should undertake all necessary 
steps to obtain a copy of document number 
0048801 dealing with the assay of fission 
products and plutonium on the USS 
Rockbridge (Operation CROSSROADS).  Once 
obtained, all evidence must be associated 
with the claims folder.

3.  Once the above development is 
completed, the RO should again contact 
the Nuclear Test Personnel Review (NTPR) 
to request another Radiation Dose 
Assessment as required by 38 C.F.R. 
§ 3.311.  The request letter to the NTPR 
should contain all relevant 
documentation.  If at all feasible, the 
dose estimate should address the 
veteran's contention that he was exposed 
to plutonium while onboard the USS 
Rockbridge.  All evidence upon which 
findings and conclusions are based should 
be placed on the record in writing.  

4.  Thereafter, the RO should forward the 
veteran's claims folder including all 
evidence collected pursuant to the above 
paragraphs, to a VA physician for the 
review of the record and the preparation 
of an opinion.  Based on the entire 
record, the physician should render an 
opinion as to whether it is at least as 
likely as not that the veteran's non-
malignant thyroid nodular disease is 
causally related to his exposure to 
ionizing radiation during Operation 
CROSSROADS.  The physician should provide 
a complete rationale with reasons and 
bases to support the opinion provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  
The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
all such leads should be followed to 
their logical conclusion.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
and his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




